Citation Nr: 0011245	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral varicose 
veins.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from June to November 1964, 
from May 1968 to June 1969 (including service in Vietnam), 
from June to October 1974, and from November 1990 to August 
1991 (including service in the Persian Gulf area).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was last 
at the Board in April 1999, when it was remanded to the RO 
for further development of the evidence, which has since been 
completed satisfactorily.  

The complete service medical records dating from the 
appellant's period of service in 1968-69 have not been 
located, despite repeated efforts by the RO to do so.  
However, as the appellant contends that his varicose veins 
had their onset during his last period of service from 1990-
91, the absence of the aforementioned records is not crucial 
to the present appeal; moreover, as this appeal has been 
continuously pending since 1995, it is believed that 
additional attempts at further development would only amount 
to undue delay.  

In the Introduction portion of the prior decision, dated in 
April 1999, the Board identified several issues raised by the 
appellant, including a possible claim of service connection 
for an undiagnosed condition in a Persian Gulf veteran, which 
the RO had not yet adjudicated.  These matters were therefore 
referred to the RO for appropriate further action at that 
time.  The record returned to the Board does not reflect any 
further action by the RO on these referred issues, which are 
once again referred to the attention of the RO for further 
development or other appropriate action.  


FINDING OF FACT

The claim seeking service connection for varicose veins is 
not plausible.  


CONCLUSION OF LAW

The claim seeking service connection for varicose veins is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, certain 
listed specified disabilities (among which varicose veins are 
not listed) may be presumed to have been incurred in service 
if the specified disability was manifested to a compensable 
(10 percent) degree within one year of the claimant's 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Of course, service connection can be granted for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The Court has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The available service medical records, including those dating 
from the appellant's last period of active service in 1990-
91, are devoid of any complaint, evidence of treatment, 
clinical finding or diagnosis indicative of the presence of 
varicose veins.  Generally, varicose veins are very 
noticeable and immediately apparent.  For this reason, they 
are also one of the disabilities which military and VA 
physicians look to identify on official medical examination.  
It is therefore very significant that, according to the 
current evidentiary record, varicose veins were not evident 
in on clinical evaluation conducted in service in July 1991, 
but they were first seen on VA medical examination of the 
appellant in February 1994, more than two years after his 
last discharge from service in August 1991.  Moreover, the 
examiner on a VA medical examination in March 1993 
specifically indicated that varicose veins were not present 
at that time.  

The appellant testified in October 1996 that, sometime in 
1991 (probably in September) shortly after his separation 
from service in August, he was examined at a VA outpatient 
clinic where varicose veins were not only diagnosed but the 
physician wrote in the medical records that they could have 
originated in service.  Additional searches for these medical 
records at the VA outpatient clinic designated by the 
appellant have produced no medical records dating from 
earlier than February 1994, and no medical records which 
corroborate the appellant's story.  Likewise, although aware 
of the preceding facts, the appellant has not obtained a 
corroborating statement from the physician in question.  In 
view of the specific, negative clinical findings in March 
1993, it is very doubtful that any such medical opinion was 
ever given to the appellant, as described, since it is 
inherently incredible that varicose veins would have been 
present in September 1991 and then disappear by March 1993, 
only to reappear in February 1994.  It is far more likely 
that varicose veins were never present prior to February 
1994.  

It is also noteworthy that the appellant's initial claim 
seeking disability compensation benefits for varicose veins 
was filed in May 1994, shortly after the February 1994 VA 
examination which first disclosed the existence of this 
disability.  

In the absence of any competent medical evidence 
demonstrating the presence of varicose veins at any time 
during service, or of competent medical evidence establishing 
a nexus between the current varicose veins and any incident 
in service or any service-connected disability, the Board 
must deny this claim as not well grounded.  In addition, 
further evidentiary development of this claim is not 
warranted.  It is only appropriate for VA to order such 
additional development if the appellant has first submitted a 
well-grounded claim pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), which is not currently the case here.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. 
App. 477 (1999).  


ORDER

The appeal is denied.  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

